DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims 
Claims 1-11 of U.S. Application No. 15/777309 filed on 01/20/2021 have been examined. 	
Office Action is in response to the Applicant's amendments and remarks filed01/20/2021. Claims 1, 3, & 5 are presently amended and claims 6-11 are newly added. Claims 1-11 are presently pending and are presented for examination.
Response to Arguments
In regards to the previous rejection under 35 U.S.C. § 103: Applicants’ arguments with respect to the claims have been considered but are moot because the arguments do not apply to the references being used for the remaining argued limitation(s) in the current rejection.  A new grounds of rejection is made in view of US 5023791A1 (“Herzberg”).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 6-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
Claim 1 recites the limitation “A method for carrying out a test run on a test bench for a test specimen,….” but does not positively recite steps.  The metes and bounds of claim 1 are unclear; it is unclear to whether a process is claimed as the statutory class.  For purposes of compact prosecution, claim 1 is interpreted as a process with the limitations interpreted as positively recited steps including “A method for carrying out a test run on a test bench for a test specimen, comprising: arranging…; detecting…; processing…; implementing…; switching…, calculating… and supplying…; ignoring…and omitting….”

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over US 2007/0119242 (“Buck”), in view of US 5023791A1 (“Herzberg”).
As per claim 1 Buck discloses
A method for carrying out a test run on a test bench for a test specimen (see at least Buck, para. [0021]: This relationship may be determined, for example, by a test bench measurement. If the assigned relationship between temperature and lambda value is stored for each operating point of the internal combustion engine, plausibility unit 70 compares the value pair made up of temperature and lambda value received from receiver devices 60, 65 for an operating point of internal combustion engine 1 with the predetermined relationship between temperature and lambda value determined on the test bench for this operating point. If they match, temperature sensor 5 and lambda sensor 10 are operating without error; otherwise, an error is present.), 
at least one measuring sensor being arranged on the test specimen (see at least Buck, para. [0014-0015]: A temperature sensor 5 is situated upstream of turbine 50 in exhaust system 15. Temperature sensor 5 measures the temperature in the exhaust system upstream from turbine 50 continuously or in regular or irregular time intervals. Temperature sensor 5 forwards the measured results in the form of a measuring signal or signal to a controller 55. A lambda sensor 10 is situated downstream from turbine 50 in exhaust system 15, lambda sensor 10 measuring the oxygen concentration in the exhaust gas downstream of turbine 50 continuously or in regular or irregular time intervals and forwarding the resulting lambda value in the form of a measuring signal or signal to controller 55. In particular in the case in which temperature sensor 5 and/or lambda sensor 10 measure in regular or irregular intervals of time, controller 55 synchronizes these measurements with respect to the time or the crank angle at which the measurements occur.), 
in which the at least one measuring sensor detects sensor values of a measured quantity that are supplied to a control unit of the test specimen (see at least Buck, para. [0015]: A lambda sensor 10 is situated downstream from turbine 50 in exhaust system 15, lambda sensor 10 measuring the oxygen concentration in the exhaust gas downstream of turbine 50 continuously or in regular or irregular time intervals and forwarding the resulting lambda value in the form of a measuring signal or signal to controller 55. In particular in the case in which temperature sensor 5 and/or lambda sensor 10 measure in regular or irregular intervals of time, controller 55 synchronizes these measurements with respect to the time or the crank angle at which the measurements occur. This may occur, for example, as a result of controller 55 prompting both temperature sensor 5 and lambda sensor 10 to measure the temperature and the oxygen concentration, respectively, at specific times or crank angles, in particular at regular or irregular time or crank angle intervals),
the detected sensor values of the measured quantity are processed in the control unit in accordance with a plausibility check in order to control a function of the test specimen, the plausibility check implemented in the control unit for restricting operation of the test specimen if the detected sensor values are not plausible (see at least Buck, para. [0019-0021]: For this engine speed, a predetermined relationship is obtained from a memory assigned to plausibility unit 70 and not shown in FIG. 2, and it is checked if the value pair of temperature and lambda value supplied to plausibility unit 70 is consistent with the predetermined relationship obtained. If this is the case, plausibility unit 70 detects that both temperature sensor 5 and lambda sensor 10 are functioning flawlessly. Otherwise, plausibility unit 70 detects an error of temperature sensor 5 or of lambda sensor 10 and emits a corresponding error signal F. Through this error signal F, it is possible, for example, to initiate emergency operation of internal combustion engine 1 or to shut off internal combustion engine 1. However, error signal F may also be used to prompt the use of a value modeled from operating variables of internal combustion engine 1 in a manner known to those skilled in the art for the temperature upstream from or the oxygen concentration downstream from turbine 50 instead of the measured value of temperature sensor 5 or of lambda sensor 10, so that it is not necessary to use a faulty signal of temperature sensor 5 or of lambda sensor 10. In the event that the functionality of temperature sensor 5 is to be monitored using the described method and the described device, it must be ensured that lambda sensor 10 will function flawlessly. To this end, the plausibility of the functionality of lambda sensor 10 must be checked in another manner known to those skilled in the art. If the plausibility of lambda sensor 10 is determined to be error-free and it is detected that the signal of temperature sensor 5 and the signal of lambda sensor 10 do not correspond with the predetermined relationship in the manner described, temperature sensor 5 is determined to be faulty and from that point on, a temperature modeled from operating variables of internal combustion engine 1 in a manner known to those skilled in the art is used instead of the signal from the temperature sensor or emergency operation is initiated or internal combustion engine 1 is shut off.),
such that functionality of the test specimen is tested when carrying out the test run in the testing mode (see at least Buck, para. [0021]: This relationship may be determined, for example, by a test bench measurement. If the assigned relationship between temperature and lambda value is stored for each operating point of the internal combustion engine, plausibility unit 70 compares the value pair made up of temperature and lambda value received from receiver devices 60, 65 for an operating point of internal combustion engine 1 with the predetermined relationship between temperature and lambda value determined on the test bench for this operating point. If they match, temperature sensor 5 and lambda sensor 10 are operating without error; otherwise, an error is present.). 
Buck does not explicitly disclose
wherein the control unit is switched into a testing mode for carrying out the test run,
in that calculated values of the same measured quantity are calculated in a simulation unit, and the calculated values of the measured quantity are supplied to the control unit in addition to the detected sensor values of the measured quantity, 

Herzberg teaches
wherein the control unit is switched into a testing mode for carrying out the test run (see at least Herzberg, col.8 lines 8-19: ADC 84 also includes a simulation routine that is activated when system controller 16 commands CMC 30 to place the ADC in simulation mode.), 
in that calculated values of the same measured quantity are calculated in a simulation unit, and the calculated values of the measured quantity are supplied to the control unit in addition to the detected sensor values of the measured quantity (see at least Herzberg, col.8 lines 8-19: ADC 84 also includes a simulation routine that is activated when system controller 16 commands CMC 30 to place the ADC in simulation mode. When in simulation mode, ADC 84 is instructed to ignore the pressure data coming from its ports that are connected to the Pitot tubes, and instead generates false data, as instructed by system controller 16, concerning aircraft altitude and speed. These false data are in turn transmitted to the other components of the aircraft. Alternatively, air pressure data may be mechanically simulated by using air data test set 36, described below in greater detail.).
in that, in the testing mode, the control unit ignores the detected sensor values of the measured quantity and omits the plausibility check of the calculated values of the measured quantities (see at least Herzberg, col.8 lines 8-19: For example, PSEU 82 includes a software simulation routine that is activated by a command from system controller 16, which is transmitted via CMC 30. PSEU 82 is thus placed in the simulation mode and is instructed by CMC 30 (which during testing is acting in accordance with command signals received from system controller 16), to ignore the actual data the PSEU receives from the various proximity switches on the aircraft. PSEU 82 is then instructed to transmit to the other components of aircraft 12 false data concerning the configuration of the proximity switches, as instructed by system controller 16 via CMC 30.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Buck to incorporate the teaching of wherein the control unit is switched into a testing mode for carrying out the test run, in that calculated values of the same measured quantity are calculated in a simulation unit, and the calculated values of the measured quantity are supplied to the control unit  in addition to the detected sensor values of the measured quantity, in that, in the testing mode, the control unit ignores the detected sensor values of the measured quantity and omits the plausibility check of the calculated values of the measured quantities of Herzberg to reduce the number of functions by an operator during testing and reducing the opportunity for error (see at least Herzberg, col. 3 lines 21-24).

As per claim 2 Buck does not explicitly disclose
wherein the calculated values are supplied to the control unit via a vehicle bus connected thereto.
Herzberg teaches
wherein the calculated values are supplied to the control unit via a vehicle bus connected thereto (see at least Herzberg, col 5 lines 63-67: Each ATE includes appropriate test instrumentation and is connectable to communicate with the aircraft's CMC 30 over the ARINC 429 data buses)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Buck to incorporate the teaching of wherein the calculated values are supplied to the control unit via a vehicle bus connected thereto of Herzberg to reduce the number of functions by an operator during testing and reducing the opportunity for error (see at least Herzberg, col. 3 lines 21-24).

As per claim 3 Buck discloses
A test bench for carrying out a test run using a test specimen (see at least Buck, para. [0021]: This relationship may be determined, for example, by a test bench measurement. If the assigned relationship between temperature and lambda value is stored for each operating point of the internal combustion engine, plausibility unit 70 compares the value pair made up of temperature and lambda value received from receiver devices 60, 65 for an operating point of internal combustion engine 1 with the predetermined relationship between temperature and lambda value determined on the test bench for this operating point. If they match, temperature sensor 5 and lambda sensor 10 are operating without error; otherwise, an error is present.), 
a control unit, at least one measuring sensor being arranged on the test specimen, in which the at least one measuring sensor detects sensor values of a measured quantity and supplies said sensor values to the control unit (see at least Buck, para. [0014-0015]: A temperature sensor 5 is situated upstream of turbine 50 in exhaust system 15. Temperature sensor 5 measures the temperature in the exhaust system upstream from turbine 50 continuously or in regular or irregular time intervals. Temperature sensor 5 forwards the measured results in the form of a measuring signal or signal to a controller 55. A lambda sensor 10 is situated downstream from turbine 50 in exhaust system 15, lambda sensor 10 measuring the oxygen concentration in the exhaust gas downstream of turbine 50 continuously or in regular or irregular time intervals and forwarding the resulting lambda value in the form of a measuring signal or signal to controller 55. In particular in the case in which temperature sensor 5 and/or lambda sensor 10 measure in regular or irregular intervals of time, controller 55 synchronizes these measurements with respect to the time or the crank angle at which the measurements occur.), 
a plausibility check unit, in which plausibility of the sensor values is checked in a normal mode, being provided in the control unit (see at least Buck, para. [0019-0021]: For this engine speed, a predetermined relationship is obtained from a memory assigned to plausibility unit 70 and not shown in FIG. 2, and it is checked if the value pair of temperature and lambda value supplied to plausibility unit 70 is consistent with the predetermined relationship obtained. If this is the case, plausibility unit 70 detects that both temperature sensor 5 and lambda sensor 10 are functioning flawlessly. Otherwise, plausibility unit 70 detects an error of temperature sensor 5 or of lambda sensor 10 and emits a corresponding error signal F. Through this error signal F, it is possible, for example, to initiate emergency operation of internal combustion engine 1 or to shut off internal combustion engine 1. However, error signal F may also be used to prompt the use of a value modeled from operating variables of internal combustion engine 1 in a manner known to those skilled in the art for the temperature upstream from or the oxygen concentration downstream from turbine 50 instead of the measured value of temperature sensor 5 or of lambda sensor 10, so that it is not necessary to use a faulty signal of temperature sensor 5 or of lambda sensor 10. In the event that the functionality of temperature sensor 5 is to be monitored using the described method and the described device, it must be ensured that lambda sensor 10 will function flawlessly. To this end, the plausibility of the functionality of lambda sensor 10 must be checked in another manner known to those skilled in the art. If the plausibility of lambda sensor 10 is determined to be error-free and it is detected that the signal of temperature sensor 5 and the signal of lambda sensor 10 do not correspond with the predetermined relationship in the manner described, temperature sensor 5 is determined to be faulty and from that point on, a temperature modeled from operating variables of internal combustion engine 1 in a manner known to those skilled in the art is used instead of the signal from the temperature sensor or emergency operation is initiated or internal combustion engine 1 is shut off.), and
the control unit processing the detected sensor values of the measured quantity in accordance with a plausibility check in order to control a function of the test specimen, the plausibility check restricting operation of the test specimen if the detected sensor values are not plausible (see at least Buck, para. [0019-0021]: For this engine speed, a predetermined relationship is obtained from a memory assigned to plausibility unit 70 and not shown in FIG. 2, and it is checked if the value pair of temperature and lambda value supplied to plausibility unit 70 is consistent with the predetermined relationship obtained. If this is the case, plausibility unit 70 detects that both temperature sensor 5 and lambda sensor 10 are functioning flawlessly. Otherwise, plausibility unit 70 detects an error of temperature sensor 5 or of lambda sensor 10 and emits a corresponding error signal F. Through this error signal F, it is possible, for example, to initiate emergency operation of internal combustion engine 1 or to shut off internal combustion engine 1. However, error signal F may also be used to prompt the use of a value modeled from operating variables of internal combustion engine 1 in a manner known to those skilled in the art for the temperature upstream from or the oxygen concentration downstream from turbine 50 instead of the measured value of temperature sensor 5 or of lambda sensor 10, so that it is not necessary to use a faulty signal of temperature sensor 5 or of lambda sensor 10. In the event that the functionality of temperature sensor 5 is to be monitored using the described method and the described device, it must be ensured that lambda sensor 10 will function flawlessly. To this end, the plausibility of the functionality of lambda sensor 10 must be checked in another manner known to those skilled in the art. If the plausibility of lambda sensor 10 is determined to be error-free and it is detected that the signal of temperature sensor 5 and the signal of lambda sensor 10 do not correspond with the predetermined relationship in the manner described, temperature sensor 5 is determined to be faulty and from that point on, a temperature modeled from operating variables of internal combustion engine 1 in a manner known to those skilled in the art is used instead of the signal from the temperature sensor or emergency operation is initiated or internal combustion engine 1 is shut off.),
such that functionality of the test specimen is tested when carrying out the test run in the testing mode (see at least Buck, para. [0021]: This relationship may be determined, for example, by a test bench measurement. If the assigned relationship between temperature and lambda value is stored for each operating point of the internal combustion engine, plausibility unit 70 compares the value pair made up of temperature and lambda value received from receiver devices 60, 65 for an operating point of internal combustion engine 1 with the predetermined relationship between temperature and lambda value determined on the test bench for this operating point. If they match, temperature sensor 5 and lambda sensor 10 are operating without error; otherwise, an error is present.). 
Buck does not explicitly disclose
wherein a testing mode is implemented in the control unit in order to carry out the test run,

in that, in the testing mode, the control unit ignores the detected sensor values of the measured quantity and omits the plausibility check of the calculated values of the measured quantities.
Herzberg teaches
wherein a testing mode is implemented in the control unit in order to carry out the test run (see at least Herzberg, col.8 lines 8-19: ADC 84 also includes a simulation routine that is activated when system controller 16 commands CMC 30 to place the ADC in simulation mode.),
in that a simulation unit is provided on the test bench, the simulation unit calculates calculated values of the same measured quantity and supplies said calculated values to the control unit in addition to the detected sensor values of the measured quantity (see at least Herzberg, col.8 lines 8-19: ADC 84 also includes a simulation routine that is activated when system controller 16 commands CMC 30 to place the ADC in simulation mode. When in simulation mode, ADC 84 is instructed to ignore the pressure data coming from its ports that are connected to the Pitot tubes, and instead generates false data, as instructed by system controller 16, concerning aircraft altitude and speed. These false data are in turn transmitted to the other components of the aircraft. Alternatively, air pressure data may be mechanically simulated by using air data test set 36, described below in greater detail.).
in that, in the testing mode, the control unit ignores the detected sensor values of the measured quantity and omits the plausibility check of the calculated values of the measured quantities (see at least Herzberg, col.8 lines 8-19: For example, PSEU 82 includes a software simulation routine that is activated by a command from system controller 16, which is transmitted via CMC 30. PSEU 82 is thus placed in the simulation mode and is instructed by CMC 30 (which during testing is acting in accordance with command signals received from system controller 16), to ignore the actual data the PSEU receives from the various proximity switches on the aircraft. PSEU 82 is then instructed to transmit to the other components of aircraft 12 false data concerning the configuration of the proximity switches, as instructed by system controller 16 via CMC 30.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Buck to incorporate the teaching of wherein a testing mode is implemented in the control unit in order to carry out the test run, in that a simulation unit is provided on the test bench, the simulation unit calculates calculated values of the same measured quantity and supplies said calculated values to the control unit in addition to the detected sensor values of the measured quantity, and in that, in the testing mode, the control unit ignores the detected sensor values of the measured quantity and omits the plausibility check of the calculated values of the measured quantities of Herzberg to reduce the number of functions by an operator during testing and reducing the opportunity for error (see at least Herzberg, col. 3 lines 21-24).

As per claim 4 Buck does not explicitly disclose
wherein the control unit and the simulation unit are connected to a vehicle bus and the simulation unit are connected to a vehicle bus and the simulation unit transmits the calculated values of the measured quantity to the control unit via the vehicle bus
As per claim 4 Herzberg discloses
(see at least Herzberg, col 5 lines 63-67: Each ATE includes appropriate test instrumentation and is connectable to communicate with the aircraft's CMC 30 over the ARINC 429 data buses).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Buck to incorporate the teaching of wherein the calculated values are supplied to the control unit via a vehicle bus connected thereto of Herzberg to reduce the number of functions by an operator during testing and reducing the opportunity for error (see at least Herzberg, col. 3 lines 21-24).

As per claim 5 Buck discloses
A control unit of a vehicle including a data input via which a sensor value of a measured quantity detected by a measuring sensor of the vehicle can be supplied during operation of the vehicle (see at least Buck, para. [0021]: This relationship may be determined, for example, by a test bench measurement. If the assigned relationship between temperature and lambda value is stored for each operating point of the internal combustion engine, plausibility unit 70 compares the value pair made up of temperature and lambda value received from receiver devices 60, 65 for an operating point of internal combustion engine 1 with the predetermined relationship between temperature and lambda value determined on the test bench for this operating point. If they match, temperature sensor 5 and lambda sensor 10 are operating without error; otherwise, an error is present.), 
(see at least Buck, para. [0019-0021]: For this engine speed, a predetermined relationship is obtained from a memory assigned to plausibility unit 70 and not shown in FIG. 2, and it is checked if the value pair of temperature and lambda value supplied to plausibility unit 70 is consistent with the predetermined relationship obtained. If this is the case, plausibility unit 70 detects that both temperature sensor 5 and lambda sensor 10 are functioning flawlessly. Otherwise, plausibility unit 70 detects an error of temperature sensor 5 or of lambda sensor 10 and emits a corresponding error signal F. Through this error signal F, it is possible, for example, to initiate emergency operation of internal combustion engine 1 or to shut off internal combustion engine 1. However, error signal F may also be used to prompt the use of a value modeled from operating variables of internal combustion engine 1 in a manner known to those skilled in the art for the temperature upstream from or the oxygen concentration downstream from turbine 50 instead of the measured value of temperature sensor 5 or of lambda sensor 10, so that it is not necessary to use a faulty signal of temperature sensor 5 or of lambda sensor 10. In the event that the functionality of temperature sensor 5 is to be monitored using the described method and the described device, it must be ensured that lambda sensor 10 will function flawlessly. To this end, the plausibility of the functionality of lambda sensor 10 must be checked in another manner known to those skilled in the art. If the plausibility of lambda sensor 10 is determined to be error-free and it is detected that the signal of temperature sensor 5 and the signal of lambda sensor 10 do not correspond with the predetermined relationship in the manner described, temperature sensor 5 is determined to be faulty and from that point on, a temperature modeled from operating variables of internal combustion engine 1 in a manner known to those skilled in the art is used instead of the signal from the temperature sensor or emergency operation is initiated or internal combustion engine 1 is shut off.), and
the control unit processing the detected sensor values of the measured quantity depending on a plausibility check, into a controlled variable for controlling a function of the vehicle or vehicle component, the plausibility check restriction operation of the vehicle if the detected sensor values are not plausible (see at least Buck, para. [0014-0015]: A temperature sensor 5 is situated upstream of turbine 50 in exhaust system 15. Temperature sensor 5 measures the temperature in the exhaust system upstream from turbine 50 continuously or in regular or irregular time intervals. Temperature sensor 5 forwards the measured results in the form of a measuring signal or signal to a controller 55. A lambda sensor 10 is situated downstream from turbine 50 in exhaust system 15, lambda sensor 10 measuring the oxygen concentration in the exhaust gas downstream of turbine 50 continuously or in regular or irregular time intervals and forwarding the resulting lambda value in the form of a measuring signal or signal to controller 55. In particular in the case in which temperature sensor 5 and/or lambda sensor 10 measure in regular or irregular intervals of time, controller 55 synchronizes these measurements with respect to the time or the crank angle at which the measurements occur. para. [0019-0021]: For this engine speed, a predetermined relationship is obtained from a memory assigned to plausibility unit 70 and not shown in FIG. 2, and it is checked if the value pair of temperature and lambda value supplied to plausibility unit 70 is consistent with the predetermined relationship obtained. If this is the case, plausibility unit 70 detects that both temperature sensor 5 and lambda sensor 10 are functioning flawlessly. Otherwise, plausibility unit 70 detects an error of temperature sensor 5 or of lambda sensor 10 and emits a corresponding error signal F. Through this error signal F, it is possible, for example, to initiate emergency operation of internal combustion engine 1 or to shut off internal combustion engine 1. However, error signal F may also be used to prompt the use of a value modeled from operating variables of internal combustion engine 1 in a manner known to those skilled in the art for the temperature upstream from or the oxygen concentration downstream from turbine 50 instead of the measured value of temperature sensor 5 or of lambda sensor 10, so that it is not necessary to use a faulty signal of temperature sensor 5 or of lambda sensor 10. In the event that the functionality of temperature sensor 5 is to be monitored using the described method and the described device, it must be ensured that lambda sensor 10 will function flawlessly. To this end, the plausibility of the functionality of lambda sensor 10 must be checked in another manner known to those skilled in the art. If the plausibility of lambda sensor 10 is determined to be error-free and it is detected that the signal of temperature sensor 5 and the signal of lambda sensor 10 do not correspond with the predetermined relationship in the manner described, temperature sensor 5 is determined to be faulty and from that point on, a temperature modeled from operating variables of internal combustion engine 1 in a manner known to those skilled in the art is used instead of the signal from the temperature sensor or emergency operation is initiated or internal combustion engine 1 is shut off.), and
such that functionality of the test specimen is tested when carrying out the test run in the testing mode (see at least Buck, para. [0021]: This relationship may be determined, for example, by a test bench measurement. If the assigned relationship between temperature and lambda value is stored for each operating point of the internal combustion engine, plausibility unit 70 compares the value pair made up of temperature and lambda value received from receiver devices 60, 65 for an operating point of internal combustion engine 1 with the predetermined relationship between temperature and lambda value determined on the test bench for this operating point. If they match, temperature sensor 5 and lambda sensor 10 are operating without error; otherwise, an error is present.). 
Buck does not explicitly disclose
including a data output via which the controlled variable can be output during the operation of the vehicle,
wherein a testing mode is implemented in the control unit,
in the testing mode, the control unit ignoring the detected sensor values of the measured quantity supplied via the data input and processing computed controlled variables of the same measured quantity supplied via the data input without checking the plausibility of the calculated values of the measured quantity in a plausibility check unit of the control unit.
Herzberg teaches
including a data output via which the controlled variable can be output during the operation of the vehicle (see at least Herzberg, col.8 lines 8-19: ADC 84 also includes a simulation routine that is activated when system controller 16 commands CMC 30 to place the ADC in simulation mode. When in simulation mode, ADC 84 is instructed to ignore the pressure data coming from its ports that are connected to the Pitot tubes, and instead generates false data, as instructed by system controller 16, concerning aircraft altitude and speed. These false data are in turn transmitted to the other components of the aircraft. Alternatively, air pressure data may be mechanically simulated by using air data test set 36, described below in greater detail.),
wherein a testing mode is implemented in the control unit (see at least Herzberg, col.8 lines 8-19: ADC 84 also includes a simulation routine that is activated when system controller 16 commands CMC 30 to place the ADC in simulation mode.),
 (see at least Herzberg, col.8 lines 8-19: For example, PSEU 82 includes a software simulation routine that is activated by a command from system controller 16, which is transmitted via CMC 30. PSEU 82 is thus placed in the simulation mode and is instructed by CMC 30 (which during testing is acting in accordance with command signals received from system controller 16), to ignore the actual data the PSEU receives from the various proximity switches on the aircraft. PSEU 82 is then instructed to transmit to the other components of aircraft 12 false data concerning the configuration of the proximity switches, as instructed by system controller 16 via CMC 30.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Buck to incorporate the teaching of including a data output via which the controlled variable can be output during the operation of the vehicle, wherein a testing mode is implemented in the control unit, in the testing mode, the control unit ignoring the detected sensor values of the measured quantity supplied via the data input and processing computed controlled variables of the same measured quantity supplied via the data input without checking the plausibility of the calculated values of the measured quantity in a plausibility check unit of the control unit of Herzberg to reduce the number of functions by an operator during testing and reducing the opportunity for error (see at least Herzberg, col. 3 lines 21-24).

Claim(s) 6-7, & 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Buck, in view of Herzberg, further in view of US 2015/0332522A1 (“Komada”).
As per claim 6 Buck does not explicitly disclose
wherein the test bench comprises a vehicle test bench.
Komada teaches
wherein the test bench comprises a vehicle test bench (see at least Komada, para. [0040]: A vehicle test system 1 according to the present embodiment includes: an actual running data acquisition apparatus 2 adapted to acquire actual running data that is data related to states inside and outside of a vehicle in running on a road; a test bench 3 adapted to test a vehicle and part of the vehicle; and a test management apparatus 4 adapted to set test conditions in the test bench 3 and perform test management, and is a comprehensive system used for new vehicle development, problem correction, and the like. & para. [0122]: For example, in the above-described embodiment, the test bench includes the chassis test apparatus, drivetrain test apparatus, and engine test apparatus, but can also include, in addition to these apparatuses, a brake dynamometer, a tire tester, a biaxial or triaxial drivetrain test apparatus, and the like.). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Buck to incorporate the test bench comprises a vehicle test bench of Komada in order to easily mutually compare actual running data and test result data obtained from a test apparatus, or pieces of test result data (see at least Komada, para. [0030]).

As per claim 7 Buck does not explicitly disclose
wherein the test bench comprises a drivetrain test bench.
Komada teaches
wherein the test bench comprises a drivetrain test bench (see at least Komada, para. [0040]: A vehicle test system 1 according to the present embodiment includes: an actual running data acquisition apparatus 2 adapted to acquire actual running data that is data related to states inside and outside of a vehicle in running on a road; a test bench 3 adapted to test a vehicle and part of the vehicle; and a test management apparatus 4 adapted to set test conditions in the test bench 3 and perform test management, and is a comprehensive system used for new vehicle development, problem correction, and the like. & para. [0122]: For example, in the above-described embodiment, the test bench includes the chassis test apparatus, drivetrain test apparatus, and engine test apparatus, but can also include, in addition to these apparatuses, a brake dynamometer, a tire tester, a biaxial or triaxial drivetrain test apparatus, and the like.). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Buck to incorporate the test bench comprises a drivetrain test bench of Komada in order to easily mutually compare actual running data and test result data obtained from a test apparatus, or pieces of test result data (see at least Komada, para. [0030]).

As per claim 9 Buck does not explicitly disclose
wherein the test bench comprises a vehicle test bench.
Komada teaches
wherein the test bench comprises a vehicle test bench (see at least Komada, para. [0040]: A vehicle test system 1 according to the present embodiment includes: an actual running data acquisition apparatus 2 adapted to acquire actual running data that is data related to states inside and outside of a vehicle in running on a road; a test bench 3 adapted to test a vehicle and part of the vehicle; and a test management apparatus 4 adapted to set test conditions in the test bench 3 and perform test management, and is a comprehensive system used for new vehicle development, problem correction, and the like. & para. [0122]: For example, in the above-described embodiment, the test bench includes the chassis test apparatus, drivetrain test apparatus, and engine test apparatus, but can also include, in addition to these apparatuses, a brake dynamometer, a tire tester, a biaxial or triaxial drivetrain test apparatus, and the like.). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Buck to incorporate the test bench comprises a vehicle test bench of Komada in order to easily mutually compare actual running data and test result data obtained from a test apparatus, or pieces of test result data (see at least Komada, para. [0030]).

As per claim 10 Buck does not explicitly disclose
wherein the test bench comprises a drivetrain test bench.
Komada teaches
wherein the test bench comprises a drivetrain test bench (see at least Komada, para. [0040]: A vehicle test system 1 according to the present embodiment includes: an actual running data acquisition apparatus 2 adapted to acquire actual running data that is data related to states inside and outside of a vehicle in running on a road; a test bench 3 adapted to test a vehicle and part of the vehicle; and a test management apparatus 4 adapted to set test conditions in the test bench 3 and perform test management, and is a comprehensive system used for new vehicle development, problem correction, and the like. & para. [0122]: For example, in the above-described embodiment, the test bench includes the chassis test apparatus, drivetrain test apparatus, and engine test apparatus, but can also include, in addition to these apparatuses, a brake dynamometer, a tire tester, a biaxial or triaxial drivetrain test apparatus, and the like.). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Buck to incorporate the test bench comprises a drivetrain test bench of Komada in order to easily mutually compare actual running data and test result data obtained from a test apparatus, or pieces of test result data (see at least Komada, para. [0030]).

Claim(s) 8 & 11 are rejected under 35 U.S.C. 103 as being unpatentable over Buck, in view of Herzberg, further in view of US 2013/0025355A1 (“Inhoff”).
As per claim 8 Buck does not explicitly disclose
wherein the test bench comprises a roller test bench.
Inhoff teaches
wherein the test bench comprises a roller test bench (see at least Inhoff, para. [0006-0007]: The shaft section of the test wheel arrangement can then be driven by suitable drive means so that the vehicle can be driven in the typical cycles of a roller test bench but, unlike in the known roller test benches, the test wheels of the vehicle are stationary and only the shaft section fastened to the wheel hub rotates. By means of the set of wheels it is possible in particular to simulate a braking operation and a drag operation under a defined load with variable engine speed and travelling speed.). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Buck to incorporate the teaching of the test bench 

As per claim 11 Buck does not explicitly disclose
wherein the test bench comprises a roller test bench.
Inhoff teaches
wherein the test bench comprises a roller test bench (see at least Inhoff, para. [0006-0007]: The shaft section of the test wheel arrangement can then be driven by suitable drive means so that the vehicle can be driven in the typical cycles of a roller test bench but, unlike in the known roller test benches, the test wheels of the vehicle are stationary and only the shaft section fastened to the wheel hub rotates. By means of the set of wheels it is possible in particular to simulate a braking operation and a drag operation under a defined load with variable engine speed and travelling speed.). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Buck to incorporate the teaching of the test bench comprises a roller test bench of Inhoff in order to eliminate the rolling noise conventionally caused by the test bench (see at least Inhoff, para. [0006]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED ABDO ALGEHAIM whose telephone number is (571)272-3628.  The examiner can normally be reached on Monday-Friday 8-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey Jabr can be reached on 571-272-1516.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/M.A.A./Examiner, Art Unit 3668                                                                                                                                                                                                        
/Angelina Shudy/Primary Examiner, Art Unit 3668